       Case 1:20-cv-00563-DAD-JDP Document 27 Filed 09/02/20 Page 1 of 15


1

2

3

4

5

6

7

8                                 UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA
10

11   LUZ BALLADARES, individually and on behalf of    Case No. 1:20-cv-00563-DAD-JDP
     all others similarly situated,
12                                                    STIPULATED PROTECTIVE ORDER
                                  Plaintiff,
13                                                    ECF No. 26
             v.
14
     MICHAEL CADILLAC, INC. D/B/A
15   MICHAEL CHEVROLET,
16                                Defendant.
17

18

19
20

21

22

23

24

25

26
27

28

     159114.00601/123731017v.1
                                     STIPULATED PROTECTIVE ORDER
       Case 1:20-cv-00563-DAD-JDP Document 27 Filed 09/02/20 Page 2 of 15



1            1.      PURPOSES AND LIMITATIONS

2            Disclosure and discovery activity in this action are likely to involve production of

3    confidential, proprietary, or private information for which special protection from public disclosure

4    and from use for any purpose other than prosecuting this litigation may be warranted. Accordingly,

5    the parties hereby stipulate to and petition the court to enter the following Stipulated Protective

6    Order. The parties acknowledge that this Order does not confer blanket protections on all disclosures

7    or responses to discovery and that the protection it affords from public disclosure and use extends

8    only to the limited information or items that are entitled to confidential treatment under the

9    applicable legal principles. The parties further acknowledge, as set forth in Section 12.3, below, that

10   this Stipulated Protective Order does not entitle them to file confidential information under seal; the

11   Local Rules of the United States District Court for the Eastern District of California set forth the

12   procedures that must be followed and the standards that will be applied when a party seeks

13   permission from the court to file material under seal.

14           2.      DEFINITIONS

15           2.1     Challenging Party:     a Party or Non-Party that challenges the designation of

16   information or items under this Order.

17           2.2     “CONFIDENTIAL” Information or Items:            information (regardless of how it is

18   generated, stored or maintained) or tangible things that qualify for protection under Federal Rule of
19   Civil Procedure 26(c), including but not limited to the personal information of a Non-Party and any

20   sensitive business records of a Party, such as trade secrets.

21           2.3     Counsel (without qualifier): Outside Counsel of Record and House Counsel (as well

22   as their support staff).

23           2.4     Designating Party: a Party or Non-Party that designates information or items that is

24   produced in disclosures or in responses to discovery as “CONFIDENTIAL.”

25           2.5     Disclosure or Discovery Material: all items or information, regardless of the medium

26   or manner in which it is generated, stored, or maintained (including, among other things, testimony,
27   transcripts, and tangible things), that are produced or generated in disclosures or responses to

28   discovery in this matter.

                                                         2
       Case 1:20-cv-00563-DAD-JDP Document 27 Filed 09/02/20 Page 3 of 15



1           2.6     Expert: a person with specialized knowledge or experience in a matter pertinent to

2    the litigation who has been retained by a Party or its counsel to serve as an expert witness or as a

3    consultant in this action.

4           2.7     House Counsel:      attorneys who are employees of a party to this action. House

5    Counsel does not include Outside Counsel of Record or any other outside counsel.

6           2.8     Non-Party: any natural person, partnership, corporation, association, or other legal

7    entity not named as a Party to this action.

8           2.9     Outside Counsel of Record: attorneys who are not employees of a party to this action

9    but are retained to represent or advise a party to this action and have appeared in this action on

10   behalf of that party or are affiliated with a law firm which has appeared on behalf of that party.

11          2.10    Party: any party to this action, including all of its officers, directors, employees,

12   consultants, retained experts, and Outside Counsel of Record (and their support staffs).

13          2.11    Producing Party:      a Party or Non-Party that produces Disclosure or Discovery

14   Material in this action.

15          2.12    Professional Vendors: persons or entities that provide litigation support services

16   (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing,

17   storing, or retrieving data in any form or medium) and their employees and subcontractors.

18          2.13    Protected Material:     any Disclosure or Discovery Material that is designated as
19   “CONFIDENTIAL.”

20          2.14    Receiving Party: a Party that receives Disclosure or Discovery Material from a

21   Producing Party.

22          3.      SCOPE

23          The protections conferred by this Stipulation and Order cover not only Protected Material (as

24   defined above), but also (1) any information copied or extracted from Protected Material; (2) all

25   copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,

26   conversations, or presentations by Parties or their Counsel that might reveal Protected Material.
27   However, the protections conferred by this Stipulation and Order do not cover the following

28   information: (a) any information that is in the public domain at the time of disclosure to a Receiving

                                                        3
       Case 1:20-cv-00563-DAD-JDP Document 27 Filed 09/02/20 Page 4 of 15



1    Party or becomes part of the public domain after its disclosure to a Receiving Party as a result of

2    publication not involving a violation of this Order, including becoming part of the public record

3    through trial or otherwise; and (b) any information known to the Receiving Party prior to the

4    disclosure or obtained by the Receiving Party after the disclosure from a source who obtained the

5    information lawfully and under no obligation of confidentiality to the Designating Party. Any use of

6    Protected Material at trial shall be governed by a separate agreement or order.

7           4.      DURATION

8           Even after final disposition of this litigation, the confidentiality obligations imposed by this

9    Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order

10   otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims and

11   defenses in this action, with or without prejudice; and (2) final judgment herein after the completion

12   and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action, including the

13   time limits for filing any motions or applications for extension of time pursuant to applicable law.

14          5.      DESIGNATING PROTECTED MATERIAL

15          5.1     Exercise of Restraint and Care in Designating Material for Protection. Each Party or

16   Non-Party that designates information or items for protection under this Order must take care to

17   limit any such designation to specific material that qualifies under the appropriate standards. The

18   Designating Party must designate for protection only those parts of material, documents, items, or
19   oral or written communications that qualify – so that other portions of the material, documents,

20   items, or communications for which protection is not warranted are not swept unjustifiably within

21   the ambit of this Order.

22          Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown

23   to be clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily

24   encumber or retard the case development process or to impose unnecessary expenses and burdens on

25   other parties) expose the Designating Party to sanctions.

26          If it comes to a Designating Party’s attention that information or items that it designated for
27   protection do not qualify for protection, that Designating Party must promptly notify all other Parties

28   that it is withdrawing the mistaken designation.

                                                        4
       Case 1:20-cv-00563-DAD-JDP Document 27 Filed 09/02/20 Page 5 of 15



1           5.2     Manner and Timing of Designations. Except as otherwise provided in this Order

2    (see, e.g., Section 5.3 below), or as otherwise stipulated or ordered, Disclosure or Discovery

3    Material that qualifies for protection under this Order must be clearly so designated before the

4    material is disclosed or produced.

5           Designation in conformity with this Order requires:

6           (a) for information in documentary form (e.g., paper or electronic documents, but excluding

7    transcripts of depositions or other pretrial or trial proceedings), that the Producing Party affix the

8    legend “CONFIDENTIAL” to each page that contains protected material. If only a portion or

9    portions of the material on a page qualifies for protection, the Producing Party also must clearly

10   identify the protected portion(s) (e.g., by making appropriate markings in the margins).

11          A Party or Non-Party that makes original documents or materials available for inspection

12   need not designate them for protection until after the inspecting Party has indicated which material it

13   would like copied and produced. During the inspection and before the designation, all of the material

14   made available for inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has

15   identified the documents it wants copied and produced, the Producing Party must determine which

16   documents, or portions thereof, qualify for protection under this Order. Then, before producing the

17   specified documents, the Producing Party must affix the “CONFIDENTIAL” legend to each page

18   that contains Protected Material. If only a portion or portions of the material on a page qualifies for
19   protection, the Producing Party also must clearly identify the protected portion(s) (e.g., by making

20   appropriate markings in the margins).

21          (b) for testimony given in deposition or in other pretrial or trial proceedings, that the

22   Designating Party identify on the record, before the close of the deposition, hearing, or other

23   proceeding, all protected testimony.

24          (c) for information produced in some form other than documentary and for any other

25   tangible items, that the Producing Party affix in a prominent place on the exterior of the container or

26   containers in which the information or item is stored the legend “CONFIDENTIAL.” If only a
27   portion or portions of the information or item warrant protection, the Producing Party, to the extent

28   practicable, shall identify the protected portion(s).

                                                         5
       Case 1:20-cv-00563-DAD-JDP Document 27 Filed 09/02/20 Page 6 of 15



1           5.3     Designations by Receiving Party After Production or Disclosure. Disclosure or

2    Discovery Material that qualifies for protection under this Order but has not been so designated by

3    the Producing Party may still receive the same protection under this Order as if it had been so

4    designated before disclosure or production if, within a reasonable amount of time of receiving such

5    Disclosure or Discovery Material, the Receiving Party notifies all Parties that such materials qualify

6    for protection under this Order and must be treated as Protected Material.

7           5.4     Inadvertent Failures to Designate.     If timely corrected, an inadvertent failure to

8    designate qualified information or items does not, standing alone, waive the Designating Party’s

9    right to secure protection under this Order for such material. Upon timely correction of a

10   designation, the Receiving Party must make reasonable efforts to assure that the material is treated in

11   accordance with the provisions of this Order.

12          Similarly, if timely corrected, an advertent failure to designate qualified information or items

13   does not, standing alone, waive the Receiving Party’s right to secure protection under this Order for

14   such material. Upon timely notification in conformity with Section 5.3 of this Order, all Parties and

15   Non-Parties must make reasonable efforts to assure that the material is treated in accordance with the

16   provisions of this Order.

17          6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS

18          6.1     Timing of Challenges. Any Party or Non-Party may challenge a designation of
19   confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality

20   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic burdens,

21   or a significant disruption or delay of the litigation, a Party does not waive its right to challenge a

22   confidentiality designation by electing not to mount a challenge promptly after the original

23   designation is disclosed.

24          6.2     Meet and Confer. The Challenging Party shall initiate the dispute resolution process

25   by providing written notice of each designation it is challenging and describing the basis for each

26   challenge. To avoid ambiguity as to whether a challenge has been made, the written notice must
27   recite that the challenge to confidentiality is being made in accordance with this specific section of

28   the Protective Order. The parties shall attempt to resolve each challenge in good faith and must

                                                       6
       Case 1:20-cv-00563-DAD-JDP Document 27 Filed 09/02/20 Page 7 of 15



1    begin the process by conferring directly (in voice to voice dialogue; other forms of communication

2    are not sufficient) within 14 days of the date of service of notice. In conferring, the Challenging

3    Party must explain the basis for its belief that the confidentiality designation was not proper and

4    must give the Designating Party an opportunity to review the designated material, to reconsider the

5    circumstances, and, if no change in designation is offered, to explain the basis for the chosen

6    designation. A Challenging Party may proceed to the next stage of the challenge process only if it

7    has engaged in this meet and confer process first or establishes that the Designating Party is

8    unwilling to participate in the meet and confer process in a timely manner.

9           6.3     Judicial Intervention.    If the Parties cannot resolve a challenge without court

10   intervention, the Designating Party shall file and serve a motion to retain confidentiality in

11   compliance with the Local Rules of the United States District Court for the Eastern District of

12   California within 21 days of the initial notice of challenge or within 14 days of the parties agreeing

13   that the meet and confer process will not resolve their dispute, whichever is earlier. Each such

14   motion must be accompanied by a competent declaration affirming that the movant has complied

15   with the meet and confer requirements imposed in the preceding section. Failure by the Designating

16   Party to make such a motion including the required declaration within 21 days (or 14 days, if

17   applicable) shall automatically waive the confidentiality designation for each challenged

18   designation. In addition, the Challenging Party may file a motion challenging a confidentiality
19   designation at any time if there is good cause for doing so, including a challenge to the designation

20   of a deposition transcript or any portions thereof. Any motion brought pursuant to this provision

21   must be accompanied by a competent declaration affirming that the movant has complied with the

22   meet and confer requirements imposed by the preceding section.

23          The burden of persuasion in any such challenge proceeding shall be on the Designating

24   Party. Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose

25   unnecessary expenses and burdens on other parties) may expose the Challenging Party to sanctions.

26   Unless the Designating Party has waived the confidentiality designation by failing to file a motion to
27   retain confidentiality as described above, all parties shall continue to afford the material in question

28

                                                        7
       Case 1:20-cv-00563-DAD-JDP Document 27 Filed 09/02/20 Page 8 of 15



1    the level of protection to which it is entitled under the Designating Party’s designation until the court

2    rules on the challenge.

3            7.         ACCESS TO AND USE OF PROTECTED MATERIAL

4            7.1        Basic Principles. A Receiving Party may use Protected Material that is disclosed or

5    produced by another Party or by a Non-Party in connection with this case only for prosecuting,

6    defending, or attempting to settle this litigation. Such Protected Material may be disclosed only to

7    the categories of persons and under the conditions described in this Order. When the litigation has

8    been terminated, a Receiving Party must comply with the provisions of section 13 below (FINAL

9    DISPOSITION).

10           Protected Material must be stored and maintained by a Receiving Party at a location and in a

11   secure manner that ensures that access is limited to the persons authorized under this Order.

12           7.2        Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered by

13   the court or permitted in writing by the Designating Party, a Receiving Party may disclose any

14   information or item designated “CONFIDENTIAL” only to:

15           (a) the Receiving Party’s Outside Counsel of Record in this action, as well as employees of

16   said Outside Counsel of Record to whom it is reasonably necessary to disclose the information for

17   this litigation.

18           (b) the officers, directors, and employees (including House Counsel) of the Receiving Party
19   to whom disclosure is reasonably necessary for this litigation and who have signed the

20   “Acknowledgment and Agreement to Be Bound” (Exhibit A);

21           (c)   Experts (as defined in this Order) of the Receiving Party to whom disclosure is

22   reasonably necessary for this litigation and who have signed the “Acknowledgment and Agreement

23   to Be Bound” (Exhibit A);

24           (d) the court and its personnel;

25           (e) court reporters and their staff, professional jury or trial consultants, mock jurors, and

26   Professional Vendors to whom disclosure is reasonably necessary for this litigation and who have
27   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

28

                                                         8
       Case 1:20-cv-00563-DAD-JDP Document 27 Filed 09/02/20 Page 9 of 15



1            (f)   during their depositions, witnesses in the action to whom disclosure is reasonably

2    necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A),

3    unless otherwise agreed by the Designating Party or ordered by the court. Pages of transcribed

4    deposition testimony or exhibits to depositions that reveal Protected Material must be separately

5    bound by the court reporter and may not be disclosed to anyone except as permitted under this

6    Stipulated Protective Order.

7            (g) the author or recipient of a document containing the information or a custodian or other

8    person who otherwise possessed or knew the information.

9            8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN

10                   OTHER LITIGATION

11           If a Party is served with a subpoena or a court order issued in other litigation that compels

12   disclosure of any information or items designated in this action as “CONFIDENTIAL,” that Party

13   must:

14           (a) promptly notify in writing the Designating Party. Such notification shall include a copy

15   of the subpoena or court order;

16           (b) promptly notify in writing the party who caused the subpoena or order to issue in the

17   other litigation that some or all of the material covered by the subpoena or order is subject to this

18   Protective Order. Such notification shall include a copy of this Stipulated Protective Order; and
19           (c)   cooperate with respect to all reasonable procedures sought to be pursued by the

20   Designating Party whose Protected Material may be affected.

21           If the Designating Party timely seeks a protective order, the Party served with the subpoena

22   or court order shall not produce any information designated in this action as “CONFIDENTIAL”

23   before a determination by the court from which the subpoena or order issued, unless the Party has

24   obtained the Designating Party’s permission. The Designating Party shall bear the burden and

25   expense of seeking protection in that court of its confidential material – and nothing in these

26   provisions should be construed as authorizing or encouraging a Receiving Party in this action to
27   disobey a lawful directive from another court.

28

                                                       9
      Case 1:20-cv-00563-DAD-JDP Document 27 Filed 09/02/20 Page 10 of 15



1           9.        A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN

2                     THIS LITIGATION

3           (a) The terms of this Order are applicable to information produced by a Non-Party in this

4    action and designated as “CONFIDENTIAL.” Such information produced by Non-Parties in

5    connection with this litigation is protected by the remedies and relief provided by this Order.

6    Nothing in these provisions should be construed as prohibiting a Non-Party from seeking additional

7    protections.

8           (b) In the event that a Party is required, by a valid discovery request, to produce a Non-

9    Party’s confidential information in its possession, and the Party is subject to an agreement with the

10   Non-Party not to produce the Non-Party’s confidential information, then the Party shall:

11          (1) promptly notify in writing the Requesting Party and the Non-Party that some or all of the

12   information requested is subject to a confidentiality agreement with a Non-Party;

13          (2) promptly provide the Non-Party with a copy of the Stipulated Protective Order in this

14   litigation, the relevant discovery request(s), and a reasonably specific description of the information

15   requested; and

16          (3) make the information requested available for inspection by the Non-Party.

17          (c) If the Non-Party fails to object or seek a protective order from this court within 14 days

18   of receiving the notice and accompanying information, the Receiving Party may produce the Non-
19   Party’s confidential information responsive to the discovery request. If the Non-Party timely seeks a

20   protective order, the Receiving Party shall not produce any information in its possession or control

21   that is subject to the confidentiality agreement with the Non-Party before a determination by the

22   court. Absent a court order to the contrary, the Non-Party shall bear the burden and expense of

23   seeking protection in this court of its Protected Material.

24          10.       UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

25          If a Party learns that, by inadvertence or otherwise, it has disclosed Protected Material to any

26   person or in any circumstance not authorized under this Stipulated Protective Order, the Party must
27   immediately (a) notify in writing the Designating Party of the unauthorized disclosures, (b) use its

28   best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform the person or

                                                        10
      Case 1:20-cv-00563-DAD-JDP Document 27 Filed 09/02/20 Page 11 of 15



1    persons to whom unauthorized disclosures were made of all the terms of this Order, and (d) request

2    such person or persons to execute the “Acknowledgment and Agreement to Be Bound” that is

3    attached hereto as Exhibit A.

4           11.     INADVERTENT           PRODUCTION          OF     PRIVILEGED        OR      OTHERWISE

5                   PROTECTED MATERIAL

6           When a Producing Party gives notice to Receiving Parties that certain inadvertently produced

7    material is subject to a claim of privilege or other protection, the obligations of the Receiving Parties

8    are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to

9    modify whatever procedure may be established in an e-discovery order that provides for production

10   without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the

11   parties reach an agreement on the effect of disclosure of a communication or information covered by

12   the attorney-client privilege or work product protection, the parties may incorporate their agreement

13   in the stipulated protective order submitted to the court.

14          12.     MISCELLANEOUS

15          12.1    Right to Further Relief. Nothing in this Order abridges the right of any person to seek

16   its modification by the court in the future.

17          12.2    Right to Assert Other Objections. By stipulating to the entry of this Protective Order

18   no Party waives any right it otherwise would have to object to disclosing or producing any
19   information or item on any ground not addressed in this Stipulated Protective Order. Similarly, no

20   Party waives any right to object on any ground to use in evidence of any of the material covered by

21   this Protective Order.

22          12.3    Filing Protected Material. Without written permission from the Designating Party or a

23   court order secured after appropriate notice to all interested persons, a Party may not file in the

24   public record in this action any Protected Material. A Party that seeks to file under seal any Protected

25   Material must comply with Local Rules of the United States District Court for the Eastern District of

26   California. Protected Material may only be filed under seal pursuant to a court order authorizing the
27   sealing of the specific Protected Material at issue. A sealing order will issue only upon the showing

28   required by applicable law. If a Receiving Party’s request to file Protected Material under seal is

                                                        11
      Case 1:20-cv-00563-DAD-JDP Document 27 Filed 09/02/20 Page 12 of 15



1    denied by the court, then the Receiving Party may file the information in the public record pursuant

2    to unless otherwise instructed by the court.

3           13.     FINAL DISPOSITION

4           Within 60 days after the final disposition of this action, as defined in Section 4, each

5    Receiving Party must return all Protected Material to the Producing Party or destroy such material.

6    As used in this subdivision, “all Protected Material” includes all copies, abstracts, compilations,

7    summaries, and any other format reproducing or capturing any of the Protected Material. Whether

8    the Protected Material is returned or destroyed, upon written request by the Producing Party, the

9    Receiving Party must submit a written certification to the Producing Party (and, if not the same

10   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by category,

11   where appropriate) all the Protected Material that was returned or destroyed and (2) affirms that the

12   Receiving Party has not retained any copies, abstracts, compilations, summaries or any other format

13   reproducing or capturing any of the Protected Material. Notwithstanding this provision, Counsel are

14   entitled to retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing

15   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert reports, attorney

16   work product, and consultant and expert work product, even if such materials contain Protected

17   Material. Any such archival copies that contain or constitute Protected Material remain subject to

18   this Protective Order as set forth in Section 4 (DURATION).
19          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

20   DATED: August 31, 2020                   HIRALDO P.A.
                                              EISENBAND LAW, P.A.
21                                            EDELSBERG LAW, P.A.
                                              DAPEER ROSENBLIT & LITVAK
22                                            IJH LAW
                                              SHAMIS & GENTILE, P.A.
23
                                              By: /s/ Michael Eisenband
24                                                    Manuel Hiraldo
                                                      Michael Eisenband
25                                                    Scott Edelsberg
                                                      William Litvak
26                                                    Ignacio Hiraldo
                                                      Garrett Berg
27                                            Attorneys for Plaintiff
                                              LUZ BALLADARES
28

                                                      12
      Case 1:20-cv-00563-DAD-JDP Document 27 Filed 09/02/20 Page 13 of 15



1    DATED: August 31, 2020                  BLANK ROME LLP
2

3                                            By: /s/ Harrison Brown
                                                     Ana Tagvoryan
4                                                    Harrison Brown
                                                     Dustin Moaven
5                                            Attorneys for Defendant
                                             MICHAEL CADILLAC, INC.
6

7
                                               Local Rule 131(e)
8
            I certify that approval of the filing of this document has been obtained from each of the other
9
     counsel-signatories and that each of the other counsel-signatories have authorized submission of this
10
     document on their behalf.
11

12
                                             By: /s/ Harrison Brown
13                                                   Harrison Brown

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

                                                      13
      Case 1:20-cv-00563-DAD-JDP Document 27 Filed 09/02/20 Page 14 of 15



1                 EXHIBIT A: ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

2            I, _____________________________________________________ [print or type full name],

3    of ______________________________________________________________________________

4    _________________________________________________________________________________

5    [print or type full address], _______________________________ [print or type telephone number],

6    declare under penalty of perjury that I have read in its entirety and understand the Stipulated

7    Protective Order that was issued by the United States District Court for the Eastern District of

8    California in the case of Balladares v. Michael Cadillac, Inc., No. 20-00563. I agree to comply with

9    and to be bound by all the terms of this Stipulated Protective Order and I understand and

10   acknowledge that failure to so comply could expose me to sanctions and punishment in the nature of

11   contempt. I will not disclose in any manner any information or item that is subject to this Stipulated

12   Protective Order to any person or entity except in strict compliance with the provisions of this Order.

13           I further agree to submit to the jurisdiction of the United States District Court for the Eastern

14   District of California for the purpose of enforcing the terms of this Stipulated Protective Order, even

15   if such enforcement proceedings occur after termination of this action.

16           I hereby appoint _________________________________________ [print or type full name]

17   of ______________________________________________________________________________

18   _________________________________________________________________________________
19   [print or type full address], _______________________________ [print or type telephone number],

20   as my California agent for service of process in connection with this action or any proceedings

21   related to enforcement of this Stipulated Protective Order.

22

23   Date:

24   City and State where sworn and signed:
25   Printed name:
26   Signature:
27

28

                                                        14
      Case 1:20-cv-00563-DAD-JDP Document 27 Filed 09/02/20 Page 15 of 15



1                                                    ORDER

2             The parties’ stipulated protective order, ECF No. 26, is approved and so ordered.

3
     IT IS SO ORDERED.
4

5
     Dated:      September 1, 2020
6                                                       UNITED STATES MAGISTRATE JUDGE
7

8    No. 204.
9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

                                                       15
